Exhibit 3.12 DEAN HILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: www.secretaryofstate.biz CertificateofWithdrawalof CertificateofDesignation (PURSUANTTONRS78.1955) Document Number 20080480755-69 Filing Date and Time 07/18/2008 4:00 PM Entity Number C19663-2004 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Withdrawal of Certificate of Designation for Nevada Profit Corporations (Pursuant to NRS 78.1955(6)) 1. Name of corporation: ESPRE SOLUTIONS, INC. 2. Following is the resolution by the board of directors authorizing the withdrawal of Certificate of Designation establishing the classes or series of stock: RESOLVED, That the resolution of the Board of Directors dated September 20, 2004, and filed with the Nevada Secretary of State on September 23, 2004, designating a series of preferred shares as "Series A Cumulative Convertible Preferred Stock" is hereby withdrawn. 3. No shares of the class or series of stock being withdrawn are outstanding. 4. Signature: (required) X/s/ Peter Leighton Signature of Officer Filing Fee: $175.00 IMPORTANT: Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. Nevada Secretary of State NRS Withdrawal Designation Revised: 7-1-08
